Citation Nr: 1034976	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 resulting from a contaminated 
blood transfusion received on January 9, 2008, at a Department of 
Veterans Affairs (VA) medical facility.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1965.  
He died in April 2008.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating determination of the VA 
Regional Office (RO) located in St. Paul, Minnesota.  

The appellant appeared at a Travel Board hearing at the RO before 
the Acting undersigned Veterans Law Judge in July 2010.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under the provisions of 38 U.S.C.A. § 1151, DIC shall be awarded 
for a qualifying death of a veteran in the same manner as if such 
death were service connected.  For purposes of this section, a 
death is a qualifying death if the death was not the result of a 
veteran's willful misconduct and the death was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of the 
death was: (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of 
the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and that 
the Veteran died does not establish cause.  38 C.F.R. § 3.361(c) 
(2009).

At the outset, the Board notes that the Veteran died in April 
2008.  The immediate cause of death listed on the death 
certificate was hospital acquired pneumonia due to or as a 
consequence to myelodysplastic syndrome, due to or as a 
consequence of Tau angioimmunoblastic lymphoma.  Atrial 
fibrillation was also noted as an other significant condition 
contributing to death but not resulting in the underlying cause 
of immediate death.  

The appellant maintains that the Veteran's receipt of a 
contaminated blood transfusion on January 9, 2008, substantially 
contributed to his death.  The Board notes that the Veteran was 
receiving blood transfusions on an ongoing basis as part of his 
treatment by VA for myelodysplastic syndrome and Tau 
angioimmunoblastic lymphoma.  The Board further observes that 
while the Veteran appears to have signed consent forms for blood 
transfusions received on January 2, 2008, January 12, 2008, 
February 8, 2008, March 26, 2008, and April 13, 2008, as 
evidenced by the typed consent notice located in the record for 
each corresponding date; however, there is no such informed 
consent notice for the January 9, 2008, blood transfusion in the 
record.  Furthermore, while January 9, 2008 VA treatment records 
reflect that the informed consent was "signed and on chart", 
there is no such record in the claims folder.  The Board also 
notes that the actual written consents or photocopies of any 
signed written consents for any of the above noted transfusions 
are not in the claims folder.  An attempt should be made to 
obtain the actual signed written consent forms, or photocopies 
thereof, of all the above blood transfusions, with specific 
emphasis being placed upon obtaining the actual signed consent 
form for the January 9, 2008, blood transfusion.  

An attempt should also be made to obtain any 
investigative/oversight reports prepared in conjunction with the 
January 9, 2008 contaminated blood transfusion incident.  

The Board further notes that, while a VA opinion was obtained 
with regard to what effect the blood transfusion had on the 
Veteran's death, the criteria which need to be addressed in order 
to properly adjudicate this claim were not set forth.  
Consequently, the Board concludes that the opinion is inadequate 
and finds that the matter should be reviewed by an expert in 
hematology.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the actual signed 
consent forms, or photocopies thereof, for 
the blood transfusions administered to the 
Veteran on January 2, 2008, January 9, 
2008, January 12, 2008, February 8, 2008, 
March 26, 2008, and April 13, 2008, with 
specific emphasis being placed upon 
obtaining the actual signed consent form 
for the January 9, 2008, blood transfusion, 
and associate these consent forms with the 
claims folder.  If any of the forms are not 
available, it should be so indicated.  All 
responses/records should be associated with 
the claims folder.

2.  Obtain and associate with the claims 
folder copies of any 
investigative/oversight reports prepared in 
conjunction with the January 9, 2008 
contaminated blood transfusion.  If such 
reports are not available or do not exist, 
it should be so indicated in writing.  All 
responses/records should be associated with 
the claims folder.

3.  If any records sought are not obtained, 
notify the appellant and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After completion of 1, 2 and 3 above, 
send the Veteran's claims folder for review 
by a specialist in hematology to determine 
what impact, if any, the January 9, 2008, 
contaminated blood transfusion administered 
to the Veteran had on his death.  The 
examiner is requested to discuss the 
following:  

(a)  The degree of medical probability that 
there was any increased or additional 
disability subsequently resulting in the 
Veteran's death from the January 9, 2008 
blood transfusion administered to him.

(b)  If the physician believes that 
increased or additional disability 
resulting in the Veteran's death arose out 
of the January 9, 2008, contaminated blood 
transfusion, identify the increment of 
increased or additional disability.

(c) If the physician believes that 
increased problems resulting in the 
Veteran's death arose from the January 9, 
2008 contaminated blood transfusion, 
identify the degree of medical probability 
that any increased or additional 
disability/death was proximately caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA in 
furnishing the treatment.  (In other words, 
is it as likely as not that but for VA's 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of VA in 
administering the January 9, 2008 
contaminated blood transfusion to the 
Veteran, he would not have died in April 
2008?).

(d) If the physician believes that 
increased or additional disability 
resulting in the Veteran's death arose from 
the January 9, 2008 contaminated blood 
transfusion, identify the degree of medical 
probability that any increased or 
additional disability was reasonably 
foreseeable.

(e) Is it as likely as not (a 50 percent 
or greater probability) that an event 
associated with VA's treatment of the 
Veteran, which was not reasonably 
foreseeable, was the proximate cause of the 
Veteran's death?  If the response is 
affirmative, please identify the event not 
reasonably foreseeable.  That is to say, 
was the Veteran's death an event that a 
reasonable healthcare provider would not 
have considered to be an ordinary risk?

In giving any opinion, the physician should 
specifically comment on the appellant's 
contentions.  The physician should attempt 
to reconcile any conflicting medical 
opinions in this case, to that end, he/she 
should specifically address all supportive 
and contrary medical observations and 
opinions of record, including the December 
2008 and March 2009 VA opinions.

The physician should set forth all 
findings, along with his/her credentials 
and a complete rationale for the 
conclusions reached, in a printed report.  
If any requested opinion cannot be 
provided, he/she should clearly state the 
reason(s) why.

5.  To help avoid future remand, ensure the 
required actions have been accomplished (to 
the extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completion of the requested 
actions, and any other notice or 
development deemed appropriate, 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
appellant and her representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

